UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 15-8026


ANTHONY QUENTIN KELLY,

                Plaintiff – Appellant,

          v.

WARDEN FRANK B. BISHOP, JR; DEPARTMENT OF PUBLIC SAFETY AND
CORRECTIONAL SERVICES,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Richard D. Bennett, District Judge.
(1:15-cv-03795-RDB)


Submitted:   July 28, 2016                 Decided:   August 4, 2016


Before TRAXLER and DUNCAN, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Dismissed and remanded by unpublished per curiam opinion.


Anthony Quentin Kelly, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Anthony Quentin Kelly seeks to appeal the district court’s

order dismissing his complaint without prejudice.                              This court

may   exercise      jurisdiction       only       over    final    orders,     28   U.S.C.

§ 1291 (2012), and certain interlocutory and collateral orders,

28    U.S.C.   §    1292    (2012);        Fed.    R.    Civ.    P.   54(b);    Cohen   v.

Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46 (1949).                              The

order Kelly seeks to appeal is neither a final order nor an

appealable interlocutory or collateral order.                         See Domino Sugar

Corp. v. Sugar Workers Local Union 392, 10 F.3d 1064, 1066-67

(4th Cir. 1993).           Accordingly, we dismiss the appeal for lack of

jurisdiction       and     remand    the    case    to    the    district     court   with

instructions to allow Kelly to file an amended complaint.                               See

Goode v. Cent. Va. Legal Aid Soc’y, Inc., 807 F.3d 619, 630 (4th

Cir. 2015).        We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   this      court    and     argument      would    not    aid   the    decisional

process.

                                                                DISMISSED AND REMANDED




                                             2